


Exhibit 10.35
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this “Agreement”) is made by and
between Clayton Williams Energy, Inc., a Delaware corporation (the “Company”),
and John F. Kennedy (“Employee”) effective as of February 21, 2013 (the
“Restatement Date”).


WHEREAS, the Company and Employee are parties to an Employment Agreement (the
“Prior Agreement”) effective March 1, 2010 (the “Effective Date”);
WHEREAS, the Company and Employee have determined that it is in their respective
best interests to amend and restate the Prior Agreement to, among other things,
reflect the appointment of Employee to the title of Vice President - Drilling of
the Company; and
WHEREAS, the Company desires to continue to employ Employee and Employee desires
to continue to be employed by the Company and to commit himself to serve the
Company on the terms herein provided;
NOW, THERFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Employment. The Company shall employ Employee, and Employee accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the period beginning on the Effective Date and ending on the third anniversary
of such date (the “Initial Term”); provided, however, that (a) on such third
anniversary date (and on the fourth and fifth anniversary dates of the Effective
Date thereafter), the term of this Agreement will automatically (without any
action by either party) be extended for one additional year (each, a “Renewal
Period”), unless, at least 90 days prior to either the third, fourth, or fifth
anniversary date of the Effective Date, as applicable, the Company or Employee
has given written notice to the other party (a “Non-Renewal Notice”) that the
Company or Employee does not wish to extend the term of the Agreement (a
“Non-Renewal”), and (b) the Initial Term or any Renewal Period, as applicable,
may be terminated prior to the expiration thereof in accordance with Section 4.
Either party may elect not to renew this Agreement; provided, that, if no
Non-Renewal Notice is given, and if this Agreement is not terminated earlier in
accordance with Section 4, the Agreement will expire by its terms on the sixth
anniversary of the Effective Date, unless extended by mutual agreement of the
parties hereto. The term “Employment Term” means the period from the Effective
Date until the expiration of the Initial Term and any applicable Renewal Period
pursuant to this Section 1 or in accordance with Section 4 of this Agreement.
2.Position and Duties.
(a)Effective October 24, 2012 and continuing through the remainder of the
Employment Term, Employee shall hold the title of Vice President - Drilling. The
Company and Employee agree that the Employee shall have duties and
responsibilities consistent with the position set forth above in a company the
size and of the nature of the Company, and such other duties and authority that
are assigned to Employee from time to time by the Company's Board of Directors
(the “Board”), or such other officer of the Company as shall be designated by
the Board. Employee shall report to the Board, or to such other officer of the
Company as shall be designated by the Board.
(b)Employee agrees to devote his best efforts and his full business time and
attention to the business and affairs of the Company. Employee shall perform his
duties and responsibilities to the best of his abilities in a diligent and
professional manner, and agrees to comply with all of the policies of the




--------------------------------------------------------------------------------




Company, including such policies with respect to legal compliance, conflicts of
interest, confidentiality and business ethics as are from time to time in
effect. During the Employment Term, Employee shall not engage in any business
activity which, in the reasonable judgment of the Board, conflicts or interferes
with the duties and responsibilities of Employee hereunder, whether or not such
activity is pursued for gain, profit or other pecuniary advantage, without the
prior written approval of the Company or engage in or be employed by any other
business; provided, however, that the foregoing provisions of this Section 2
shall not limit or prohibit Employee from engaging in community, charitable and
social activities, personal investment activities and the endeavors set forth on
Exhibit A attached hereto, in each case not interfering with the Employee's
performance and obligations hereunder. For the avoidance of doubt, this
Section 2 shall not limit or prohibit Employee from providing services to or for
the benefit of the Williams Entities pursuant to the Second Amended and Restated
Service Agreement dated as of March 1, 2005 by and among the Company and the
Williams Entities (as defined therein), as amended from time to time.
(c)Employee acknowledges and agrees that Employee owes a duty of loyalty,
fidelity and allegiance to act at all times in the best interests of the Company
and to do no act that would injure the business, interests, or reputation of the
Company or any of its Affiliates. In keeping with these duties, Employee shall
make full disclosure to the Company of all significant business opportunities
pertaining to the Company's business and shall not appropriate for Employee's
own benefit business opportunities concerning the subject matter of the
fiduciary relationship. Except as set forth in Section 5(d)(ii), for purposes of
this Agreement, the term “Affiliate” shall mean an individual or entity that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a specified individual or entity.
3.Compensation.
(a)Base Salary. Effective September 1, 2012 and continuing through the remainder
of the Employment Term, Employee's base salary shall be $350,000 per annum,
which salary may be increased (but not decreased) by the Board (or a designated
committee thereof) in its discretion (the “Base Salary”), which Base Salary
shall be payable in regular installments in accordance with the Company's
general payroll practices and subject to withholding and other payroll taxes.
(b)Annual Bonus. Employee shall be eligible to receive one or more bonuses each
year during the Employment Term to be determined by the Board (or a designated
committee thereof), in its sole discretion based on performance or other
criteria to be adopted by the Board (or a designated committee thereof). Any
bonus amount earned with respect to a calendar year shall be paid in a cash lump
sum no later than March 15 of the following calendar year.
(c)Employee Benefits. Employee will be entitled during the Employment Term to
receive such welfare benefits and other fringe benefits (including vacation,
medical, dental, life insurance, 401(k) and other employee benefits and
perquisites, such as club membership dues) as the Company may offer from time to
time to similarly situated executive level employees, subject to applicable
eligibility requirements. The Company shall not, however, by reason of this
Section 3(c), be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing any such benefit plan or program, so long as any such
changes are similarly applicable to similarly situated employees of the Company.
(d)Business Expenses. The Company shall reimburse Employee for all reasonable
expenses incurred by him in the course of performing his duties under this
Agreement to the extent consistent with the Company's written policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company's requirements with respect to reporting and
documentation of such expenses. Notwithstanding any provision in this Agreement
to the contrary, the amount of expenses for which Employee is eligible to
receive reimbursement during any calendar year shall not affect the amount of
expenses for which Employee is eligible to receive reimbursement during any
other calendar year within the Employment Term. Reimbursement of expenses under
this Section 3(d) shall be made no later than the last day of the calendar year
following the calendar year in which the expense was incurred. Employee is not
permitted to receive a payment or other benefit in lieu of reimbursement under
this Section 3(d).




--------------------------------------------------------------------------------




(e)Long Term Incentive Compensation. Employee may, as determined by the Board
(or a designated committee thereof) in its sole discretion, periodically receive
grants of, or payments under, equity or non-equity related awards pursuant to
the Company's long-term incentive plan(s), including the APO Incentive Plan, the
APO Reward Plans, the SWR Reward Plan, the APO Working Interest Trusts, the APO
Working Interest Grant, or any similar or successor plan(s) (collectively,
“Incentive Plans”), subject to the terms and conditions thereof. Any grants
previously awarded to Executive pursuant to the Company's Incentive Plans that
are outstanding on the Effective Date hereof shall, except as otherwise provided
in this Agreement, continue to be governed by the terms and conditions of the
Incentive Plans.
(f)Automobile Allowance. During the Employment Term, Employee will be entitled
to receive a car allowance in accordance with the Company's automobile allowance
policy in effect from time to time.
4.Termination of Employment. Unless otherwise agreed to in writing by the
Company and Employee, Employee's employment hereunder may be terminated under
the following circumstances:
(a)Death. Employee's employment hereunder shall terminate upon his death.
(b)Disability. Employee's employment hereunder shall terminate upon a
determination that he has incurred a Disability. For purposes of this Agreement,
“Disability” means, at any time the Company sponsors a long-term disability plan
for the Company's employees, “disability” as defined in such long-term
disability plan for the purpose of determining a participant's eligibility for
benefits, provided, that if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if Employee qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
Employee has a Disability shall be made in good faith by the person or persons
required to make disability determinations under the long-term disability plan.
If Employee is not covered under the Company's long-term disability plan or if
the Company does not sponsor a long-term disability plan at such time, then the
term “Disability” hereunder shall mean a “permanent and total disability” as
defined in section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”), and, in this case, the existence of any such Disability shall be
certified by a physician acceptable to both the Company and Employee. In the
event the parties are not able to agree on the choice of a physician, each party
shall select a physician who, in turn, shall select a third physician to render
such certification.
(c)Termination by the Company. The Company may terminate Employee's employment
with or without Cause. For purposes of this Agreement, the term “Cause” means
Employee (i) has been convicted of a misdemeanor that involves intentionally
dishonest behavior or that the Company determines in good faith will have a
material adverse effect on the reputation of the Company or any felony, (ii) has
engaged in conduct which is materially injurious (monetarily or otherwise) to
the Company or any of its Affiliates (including misuse of the Company's or an
Affiliate's funds or other property), (iii) has engaged in gross negligence or
willful misconduct in the performance of his duties for the Company, (iv) has
willfully refused without proper legal reason to perform his duties for the
Company, (v) has breached any material provision of this Agreement or any other
agreement between the Company and Employee, or (vi) has breached any material
corporate policy maintained and established by the Company that is of general
applicability to executives of the Company; provided, however, as to
clauses (iv), (v) and (vi) contained in this Section 4(c), if such acts or
omissions could be cured by Employee (as reasonably determined by the Board),
the Company must give Employee written notice of the acts or omissions
constituting Cause and, in such case, no termination shall be for Cause unless
and until Employee fails to cure such acts or omissions within 10 days following
receipt of such written notice.
(d)Termination by Employee. Employee may, upon giving the Company no less than
30 days advance written notice, terminate Employee's employment without Good
Reason or for Good Reason. For purposes of this Agreement, the term “Good
Reason” shall mean, without the express written consent of Employee, the
occurrence of one of the following: (i) any action or inaction that constitutes
a material breach by the Company of this Agreement, (ii) a material reduction in
Employee's Base Salary, including any series of salary reductions (whether or
not related) that are not agreed to by Employee in writing and




--------------------------------------------------------------------------------




that, individually or in the aggregate, result in a material reduction when
compared to Employee's Base Salary in effect on the Restatement Date or as
adjusted after the Restatement Date in accordance with Section 3(a) hereof or
with Employee's prior written consent, (iii) a material diminution in Employee's
authority, duties or responsibilities or the assignment of duties to Employee
that are not materially commensurate with Employee's position with the Company,
or (iv) a change in the geographic location at which Employee must normally
perform services to a location outside of Midland County, Texas. For the
avoidance of doubt, any reduction in Employee's Base Salary, regardless of
amount, could be material if, in light of all other facts and circumstances, a
reasonable person in the position of Employee would consider it important. In
the case of Employee's allegation of Good Reason, (A) Employee shall provide
notice to the Company of the event alleged to constitute Good Reason within 60
days of the occurrence of such event, and (B) the Company shall have the
opportunity to remedy the alleged Good Reason event within 30 days from receipt
of notice of such allegation.
5.Compensation Upon Termination.
(a)For Cause or Without Good Reason. In the event Employee's employment is
terminated by the Company for Cause or by the Employee without Good Reason,
Employee shall be entitled to receive (i) Employee's full Base Salary through
the Date of Termination at the rate then in effect, (ii) reimbursement of any
expenses to the extent such amounts have accrued through the Date of
Termination, and (iii) such employee benefits, if any, as to which Employee may
be entitled pursuant to the terms governing such benefits (such amounts set
forth in (i), (ii) and (iii) shall be collectively referred to herein as the
“Accrued Rights”).
(b)Death or Disability. In the event Employee's employment terminates by reason
of his death or Disability, Employee (or his estate) shall be entitled to
receive the Accrued Rights and all outstanding equity and non-equity based
awards (including any awards or interests under the Incentive Plans) held by
Employee immediately prior to the Date of Termination shall become fully vested
as of such date; provided, that, notwithstanding the foregoing, any awards or
interests held by Employee as of the Date of Termination under any Incentive
Plan shall continue to be governed by the terms and conditions of such plans
relating to the forfeiture of awards that are fully vested. In addition,
Employee shall be entitled to receive the following, provided Employee (or his
estate) delivers to the Company, within 45 days following the Date of
Termination, a properly executed release in accordance with Section 8 of this
Agreement:
(i)a lump sum payment equal to 18 months' worth of Employee's Base Salary in
effect on the Date of Termination (determined without regard to any reduction in
Base Salary imposed by the Company in violation of Section 3(a) hereof), payable
as soon as practicable but no later than the earlier of (A) March 15 following
the calendar year in which termination occurs or (B) 90 days following the Date
of Termination; and
(ii)Employee (in the case of a termination due to Disability), his spouse and
eligible dependents (to the extent covered immediately prior to such
termination) shall continue to be eligible to participate in all of the
Company's group health plans on the same terms and conditions as active
employees of the Company for a period of one (1) year following the Date of
Termination. If benefits are continued pursuant to this Section 5(b)(ii) during
a period when, in the absence of the benefits provided in this Section 5(b)(ii),
Employee or his dependants would not be entitled to continuation coverage under
Section 4980B of the Code, Employee and his dependants shall receive
reimbursement for all medical expenses no later than the end of the calendar
year immediately following the calendar year in which the applicable expenses
were incurred. The health care continuation coverage period under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
Code Section 4980B, or any replacement or successor provision of United States
tax law, shall run concurrently with the period during which continued benefits
are being provided pursuant to this Section 5(b)(ii).
(c)Without Cause, For Good Reason or Non-Renewal. In the event Employee's
employment is terminated by the Company without Cause, by Employee for Good
Reason or due to a Non-




--------------------------------------------------------------------------------




Renewal that results from a Non-Renewal Notice given by the Company, Employee
shall be entitled to receive payment of the following:
(i)the Accrued Rights;
(ii)all outstanding equity and non-equity based awards (including any awards or
interests under the Incentive Plans) held by Employee immediately prior to the
Date of Termination shall become fully vested as of such date; provided, that,
notwithstanding the foregoing, any awards or interests held by Employee as of
the Date of Termination under any Incentive Plan shall continue to be governed
by the terms and conditions of such plans relating to the forfeiture of awards
that are fully vested;
(iii)provided Employee delivers to the Company, within 45 days following the
Date of Termination, a properly executed release in accordance with Section 8 of
this Agreement, a lump sum payment equal to the sum of (A) 18 months' worth of
Employee's annualized Base Salary in effect on the Date of Termination
(determined without regard to any reduction in Base Salary imposed by the
Company in violation of Section 3(a) hereof), (B) 18 months' worth of the
average of the bonus amount(s) actually paid to Employee for the three (3)
calendar years ending prior to the Date of Termination (not including any
amounts paid to Employee pursuant to any of the Company's Incentive Plans),
(C) the car allowance Employee would have received pursuant to Section 3(f) of
this Agreement had his employment continued for an additional 18 months, and
(D) the matching contributions that would have been made on behalf of Employee
pursuant to the Company's 401(k) plan if Employee had continued participation in
such 401(k) plan for an additional 18 months, payable as soon as practicable but
no later than the earlier of (I) March 15 following the calendar year in which
termination occurs or (II) 90 days following the Date of Termination; and
(iv)provided Employee delivers to the Company, within 45 days following the Date
of Termination, a properly executed release in accordance with Section 8 of this
Agreement, Employee, his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company's group health plans on the same terms and
conditions as active employees of the Company for a period of 18 months
following the Date of Termination. If benefits continue pursuant to this
Section 5(c)(iv) during a period when, in the absence of the benefits provided
in this Section 5(c)(iv), Employee or his dependants would not be entitled to
continuation coverage under Section 4980B of the Code, Employee and his
dependants shall receive reimbursement for all medical expenses no later than
the end of the calendar year immediately following the calendar year in which
the applicable expenses were incurred. The health care continuation coverage
period under COBRA, Code Section 4980B, or any replacement or successor
provision of United States tax law, shall run concurrently with the period
during which continued benefits are being provided pursuant to this
Section 5(c)(iv).
(d)Change in Control.
(i)Notwithstanding any provision contained herein, if Employee's employment is
terminated by the Company without Cause (other than by reason of death or
Disability), if Employee resigns for Good Reason or in the event of a
Non-Renewal that results from a Non-Renewal Notice given by the Company, in each
case, within 24 months following a Change in Control (as defined below),
Employee shall be entitled to receive:
A.the Accrued Rights;
B.all outstanding equity and non-equity based awards (including any awards or
interests under the Incentive Plans) held by Employee immediately prior to the
Date of Termination shall become fully vested as of such date; provided, that,
notwithstanding the foregoing, any awards or interests held by Employee as of
the Date of Termination under any Incentive Plan shall continue to be governed
by the terms and conditions of such plans relating to the forfeiture of awards
that are fully vested;
C.provided Employee delivers to the Company, within 45 days following the Date
of Termination, a properly executed release in accordance with Section 8 of this
Agreement, a lump sum payment equal to the sum of (I) two (2) times Employee's
annualized Base Salary in effect on the Date of Termination (determined without
regard to any reduction in Base Salary imposed by the Company in violation of
Section 3(a) hereof), (II) two (2) times the average of the bonus amount(s)
actually paid to




--------------------------------------------------------------------------------




Employee for the three (3) calendar years ending prior to the Date of
Termination (not including any amounts paid to Employee pursuant to any of the
Company's Incentive Plans), (III) the car allowance Employee would have received
pursuant to Section 3(f) of this Agreement had his employment continued for an
additional two (2) years, and (IV) the matching contributions that would have
been made on behalf of Employee pursuant to the Company's 401(k) plan if
Employee had continued participation in such 401(k) plan for an additional
two (2) years, payable as soon as practicable but no later than the earlier of
(a) March 15 following the calendar year in which termination occurs or (b) 90
days following the Date of Termination; and
D.provided Employee delivers to the Company, within 45 days following the Date
of Termination, a properly executed release in accordance with Section 8 of this
Agreement, Employee, his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company's group health plans on the same terms and
conditions as active employees of the Company for a period of 18 months
following the Date of Termination. If benefits continue pursuant to this
Section 5(d)(i)D during a period when, in the absence of the benefits provided
in this Section 5(d)(i)D, Employee or his dependants would not be entitled to
continuation coverage under Section 4980B of the Code, Employee and his
dependants shall receive reimbursement for all medical expenses no later than
the end of the calendar year immediately following the calendar year in which
the applicable expenses were incurred. The health care continuation coverage
period under COBRA, Code Section 4980B, or any replacement or successor
provision of United States tax law, shall run concurrently with the period
during which continued benefits are being provided pursuant to this
Section 5(d)(i)D.
(ii)For purposes of this Agreement, the term “Change in Control” shall mean:
A.(I) Any “person” or “group” of related persons (as such terms are used in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than Clayton Williams, Jr. or any Affiliate or Related
Person thereof (each, a “Permitted Holder”), is or becomes the beneficial owner
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such
person or group shall be deemed to have “beneficial ownership” of all shares
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, or more than 35% of the total voting power of the outstanding
capital stock (excluding any debt securities convertible into equity) normally
entitled to vote in the election of directors (“Voting Stock”) of the Company
(or its successor by merger, consolidation or purchase of all or substantially
all of its assets) (for purposes of this clause, such person or group shall be
deemed to beneficially own any Voting Stock held by a parent entity, if such
person or group “beneficially owns” (as defined above), directly or indirectly,
more than 35% of the voting power of the Voting Stock of such parent entity);
and (II) the Permitted Holders “beneficially own” (as defined above), directly
or indirectly, in the aggregate less than 25% of the total voting power of the
Voting Stock of the Company (or its successor by merger, consolidation or
purchase of all or substantially all of its assets) or its parent entity and do
not have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of the Company (or
such successor) or its parent entity; or
B.The first day on which a majority of the members of the Board of Directors of
the Company are not, as of any date of determination, either (I) a member of the
Board of Directors of the Company on July 20, 2005, or (II) individuals who were
nominated for election or elected to the Company's Board of Directors with the
approval of the majority of the directors described in clause (I) (or approved
for nomination or election by the majority of directors described in clause (I)
or (II) hereof) who were members of the Company's Board of Directors at the time
of such nomination or election; or
C.The sale, lease, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the assets of the Company and its Related Subsidiaries
taken as a whole to any “person” (as such term is used in sections 13(d) and
14(d) of the Exchange Act) other than a Permitted Holder; or
D.The adoption by the stockholders of the Company of a plan or proposal for the
liquidation or dissolution of the Company; or




--------------------------------------------------------------------------------




E.The resignation or other removal for any reason of Clayton W. Williams, Jr.
from his current position at the Company, including by reason of the death or
Disability of Clayton W. Williams, Jr.
The terms “Affiliate,” “Related Person” and “Restricted Subsidiary” as used in
the definition of Change in Control shall have the meanings given to such terms
in that certain Indenture, dated July 20, 2005, among the Company, the
Subsidiary Guarantors and Wells Fargo Bank, National Association, as Trustee, as
amended from time to time. The term “Disability,” as used in the definition of
Change in Control shall have the meaning given to such term in that certain
Employment Agreement, dated the date hereof, between the Company and Clayton W.
Williams, Jr. as amended from time to time.
(e)No Other Amounts. Except as otherwise required by law (e.g., pursuant to
COBRA) or as specifically provided herein, all of Employee's rights to Base
Salary, severance, fringe benefits and bonuses hereunder (if any) shall cease
upon the termination of the Employment Term. Upon termination of the Employment
Term, the sole contractual remedy of Employee and his successors, assigns,
heirs, representatives and estate shall be to receive the amounts described in
Sections 5(a), 5(b), 5(c), and 5(d), as applicable.
(f)Notice of Termination. Any termination of Employee's employment occurring in
accordance with the terms of this Section 5 (other than by reason of Employee's
death or by reason of a Non-Renewal) shall be communicated to the other party by
written notice that (i) indicates the specific termination provisions of this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination, and
(iii) specifies the Date of Termination (a “Notice of Termination”), and that is
delivered to the other party in accordance with Section 9(f) of this Agreement.
The failure of a party to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of the basis for termination shall
not waive any right of such party hereunder or later preclude such party from
asserting such fact or circumstance in enforcing its rights hereunder.
(g)Date of Termination. For purposes of this Agreement, “Date of Termination”
means the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be; provided, however, that if Employee's
employment is terminated by reason of his death, the Date of Termination shall
be the date of death of Employee and in the event of a Non-Renewal, the Date of
Termination shall be the last day of the Initial Term or applicable Renewal
Period.
(h)Deemed Resignations. Unless otherwise agreed to in writing by the Company and
Employee prior to termination of Employee's employment, any termination of
Employee's employment shall constitute an automatic resignation of Employee as
an officer of the Company and each Affiliate of the Company, and an automatic
resignation of the Employee from the Board. Employee agrees to promptly execute
and deliver to the Company all consents and agreements necessary to effectuate
the termination of Employee's status as an officer and/or Employee's resignation
from the Board.
6.Protection of Information.
(a)Disclosure to and Property of the Company. All information, trade secrets,
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during the
term of his employment (whether during business hours or otherwise and whether
on the Company's premises or otherwise) that relate to the Company's or any of
its Affiliates' business, products or services and all writings or materials of
any type embodying any such matters (collectively, “Confidential Information”)
shall be disclosed to the Company, and are and shall be the sole and exclusive
property of the Company or its Affiliates. Confidential Information does not,
however, include any information that is available to the public other than as a
result of any unauthorized act of Employee.
(b)No Unauthorized Use or Disclosure. Employee agrees that Employee will
preserve and protect the confidentiality of all Confidential Information and
work product of the Company and its Affiliates, and will not, at any time during
or after the termination of Employee's employment with the




--------------------------------------------------------------------------------




Company, make any unauthorized disclosure of, and shall not remove from the
Company premises, and will use reasonable efforts to prevent the removal from
the Company premises of, Confidential Information or work product of the Company
or its Affiliates, or make any use thereof, in each case, except in the carrying
out of Employee's responsibilities hereunder. Notwithstanding the foregoing,
Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent (i) such information becomes
generally known to the public or within the relevant trade or industry other
than due to Employee's violation of this Section 6(b), or (ii) disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law and Employee is making such disclosure,
Employee shall provide the Company with prompt notice of such requirement, and
shall use commercially reasonable efforts to give such notice prior to making
any disclosure so that the Company may seek an appropriate protective order.
(c)Remedies. Employee acknowledges that money damages would not be a sufficient
remedy for any breach of this Section 6 by Employee, and the Company or its
Affiliates shall be entitled to enforce the provisions of this Section 6 by
terminating payments then owing to Employee under this Agreement and/or by
specific performance and injunctive relief as remedies for such breach or any
threatened breach. Such remedies shall not be deemed the exclusive remedies for
a breach of this Section 6, but shall be in addition to all remedies available
at law or in equity to the Company, including the recovery of damages from
Employee and remedies available to the Company pursuant to other agreements with
Employee.
(d)No Prohibition. Nothing in this Section 6 shall be construed as prohibiting
Employee, following the expiration of the 12 month period immediately following
Employee's termination of employment with the Company, from being employed by
any Competing Business (as defined below) or engaging in any Prohibited Activity
(as defined below); provided, that during such employment or engagement Employee
complies with his obligations under this Section 6.
7.Non-Competition and Non-Solicitation.
(a)Definitions. As used in this Agreement, the following terms shall have the
following meanings:
(i)“Competing Business” means any business, individual, partnership, firm,
corporation or other entity engaged in the exploration for and development and
production of oil and natural gas.
(ii)“Prohibited Activity” means any service or activity on behalf of a Competing
Business that involves the planning, management, supervision, or providing of
services that are similar in nature or purpose to those services Employee
provided to the Company within the last 12 months of Employee's employment with
the Company or any other activities that would involve the use or disclosure of
Confidential Information.
(iii)“Restricted Area” means those geographic regions indentified as areas of
current exploration and areas of development activity in the Company's most
recent Form 10-K and Form 10-Q, as applicable, filed with the U.S. Securities
and Exchange Commission. The parties stipulate that the forgoing is a reasonable
area restriction because the area identified is the market area with respect to
which Employee will help the Company provide its products and services, help
analyze, and/or receive access to Confidential Information.
(b)Protective Covenants and Restrictions. Employee agrees that the following
protective covenants are reasonable and necessary for the protection of the
Company's legitimate business interests, do not create any undue hardship on
Employee, and are not contrary to the public interest:
(i)Non-compete. Employee expressly covenants and agrees that, during the
Employment Term and for 12 months following termination of Employee's employment
with the Company for any reason, he will not engage, directly or indirectly, in
and he will not and will cause his Affiliates not to, directly or indirectly,
own, manage, operate, join, control or participate in or be connected with, or
loan money to or sell or lease equipment to, any Competing Business in the
Restricted Area, other than pursuant to (A) any oil and gas properties (I) owned
by Employee as of the Effective Date hereof or (II) acquired by




--------------------------------------------------------------------------------




Employee after the Effective Date pursuant to inheritance, bequest or the laws
of descent or distribution, or (B) any awards or other interests held by
Employee, as of the Effective Date hereof or acquired thereafter, under any
Incentive Plan. In the event of Employee's termination of employment by the
Company for Cause or by the Employee without Good Reason, this Section 7(b)(i)
shall cease to apply as of Employee's Date of Termination, unless the Company
continues to pay Employee his Base Salary in effect as of the Date of
Termination for 12 months following termination of Employee's employment.
(ii)Non-solicitation. Employee further expressly covenants and agrees that
during the Employment Term and for 24 months following termination of Employee's
employment with the Company for any reason, he will not and he will cause his
Affiliates not to (A) cause, solicit, induce or encourage any individual who, on
the Date of Termination, is an employee of the Company or its Affiliates to
leave such employment or hire, employ or otherwise engage any such individual
(other than employees of the Company or its Affiliates who respond to general
advertisements for employment in newspapers or other periodicals of general
circulation), or (B) cause, induce or encourage any actual or material
prospective client, customer, supplier, landlord, lessor, or licensor of the
Company or its Affiliates to terminate or modify any such actual or prospective
relationship that exists on the Date of Termination.
(c)Permitted Ownership. Notwithstanding any of the foregoing or anything else to
the contrary in this Agreement, (i) Employee may own, for investment purposes
only, up to 5% of the outstanding stock or other equity securities of any
publicly held corporation or other entity whose stock or equity securities are
either listed on a national securities exchange or on the NASDAQ National Market
System, if Employee is not otherwise affiliated with such corporation or entity
and (ii) Employee is permitted to engage in the endeavors set forth on Exhibit A
attached hereto.
(d)Reasonableness. Employee and the Company agree and acknowledge that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in this Section 7 are the result of arm's-length bargaining, are
fair and reasonable, and do not impose any greater restraint than is necessary
to protect the legitimate business interests of the Company in light of (i) the
nature and wide geographic scope of the Company's operations; (ii) Employee's
level of control over and contact with the Company's business in the Restricted
Area; (iii) the fact that the Company's business is conducted throughout the
Restricted Area; and (iv) the amount of compensation that Employee is receiving
in connection with the performance of his duties hereunder.
(e)Relief and Enforcement. Employee hereby represents to the Company that he has
read and understands, and agrees to be bound by, the terms of this Section 7. It
is the desire and intent of the parties hereto that the provisions of this
Section 7 be enforced to the fullest extent permitted under applicable law,
whether now or hereafter in effect. However, to the extent that any part of this
Section 7 may be found invalid, illegal or unenforceable for any reason, it is
intended that such part shall be enforceable to the extent that a court of
competent jurisdiction shall determine that such part, if more limited in scope,
would have been enforceable, and such part shall be deemed to have been so
written and the remaining parts shall as written be effective and enforceable in
all events. Employee and the Company further agree and acknowledge that, in the
event of a breach or threatened breach of any of the provisions of this
Section 7, the Company shall be entitled to immediate injunctive relief, as any
such breach would cause the Company irreparable injury for which it would have
no adequate remedy at law. Nothing herein shall be construed so as to prohibit
the Company from pursuing any other remedies available to it hereunder, at law
or in equity, for any such breach or threatened breach.
(f)Consulting and Litigation Assistance. Employee agrees that, during the period
following Employee's Date of Termination during which Employee remains subject
to the non-compete provisions of Section 7(b)(i) above, upon request from the
Company, Employee will assist the Company in a consulting capacity and/or
cooperate with the Company and its Affiliates in the defense of any claims or
actions that may be made by or against the Company or any of its Affiliates that
affect Employee's prior areas of responsibility, except if Employee's reasonable
interests are materially adverse to the Company or its Affiliates in such claim
or action. Notwithstanding anything to the contrary in the foregoing sentence,
in




--------------------------------------------------------------------------------




the event the Company requests Employee's assistance and/or cooperation pursuant
to this Section 7(f), Employee shall not be required to devote more than five
(5) hours per month to assisting the Company pursuant to this Section 7(f);
provided, that if, at the request of the Company, the Employee agrees to devote
in excess of five (5) hours per month to assisting the Company pursuant to this
Section 7(f), then the Company will compensate Employee for each additional hour
of assistance in excess of five (5) hours at an hourly rate of $250 per hour.
8.Release of Claims. Notwithstanding any other provision in this Agreement to
the contrary, in consideration for receiving the severance benefits described in
Sections 5(b), 5(c)(iii), 5(c)(iv), 5(d)(i)C and/or 5(d)(i)D, as applicable,
Employee hereby agrees to execute (and not revoke) a general release of claims
against the Company and its Affiliates (excluding claims for indemnification,
claims for coverage under officer and director policies, and claims as a
stockholder of the Company). If Employee fails to properly execute and deliver
such release (or revokes the release), Employee agrees that Employee shall not
be entitled to receive the severance benefits described in Sections 5(b),
5(c)(iii), 5(c)(iv), 5(d)(i)C and/or 5(d)(i)D, as applicable. For purposes of
this Agreement, a release shall be considered to have been executed by Employee
if it is signed by Employee's legal representative, in the case of Employee's
Disability, or on behalf of Employee's estate in the case of Employee's death.
9.General Provisions.
(a)Amendments and Waiver. The terms and provisions of this Agreement may not be
modified or amended, nor may any of the provisions hereof be waived, temporarily
or permanently, except pursuant to a written instrument executed by the party to
be bound by such modification or amendment. The failure of any party to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
(b)Withholding. The Company shall be entitled to withhold from any compensation,
benefits, or amounts payable under this Agreement all federal, state, local or
other taxes as may be required pursuant to any law or governmental regulation or
ruling.
(c)Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
(d)Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Employee by the Company. Without limiting
the scope of the preceding sentence, all understandings and agreements preceding
the date of execution of this Agreement and relating to the subject matter
hereof are hereby null and void and of no further force and effect.
(e)Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the parties hereto
and their respective successors, permitted assigns, heirs and personal
representatives and estates, as the case may be. Anything contained herein to
the contrary notwithstanding, unless otherwise expressly provided in this
Agreement, neither this Agreement nor any right or obligation hereunder of any
party may be assigned or delegated without the prior written consent of the
other party hereto; provided, however, that the Company may assign this
Agreement to any of its Affiliates. Except as expressly provided herein, this
Agreement shall not confer any rights or




--------------------------------------------------------------------------------




remedies upon any person or legal entity other than the parties hereto and their
respective successors and permitted assigns.
(f)Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given (i) when received, if delivered personally or by courier, (ii) on the date
receipt is acknowledged, if delivered by certified mail, postage prepaid, return
receipt requested, or (iii) one day after transmission, if sent by facsimile
transmission with confirmation of transmission, as follows:
If to Employee, at:    6 Desta Drive, Suite 3000
Midland, Texas 79705


If to the Company, at    c/o Mel G. Riggs
6 Desta Drive, Suite 6500
Midland, Texas 79705


or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
(g)Construction. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party. The word
“including” means “including, without limitation.”
(h)Governing Law. The provisions of this agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to any choice of law or conflicting provision or rule.
(i)Mutual Contribution. The parties to this Agreement have mutually contributed
to its drafting. Consequently, no provision of this Agreement shall be construed
against any party on the grounds that such party drafted the provision or caused
it to be drafted.




--------------------------------------------------------------------------------






[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.


CLAYTON WILLIAMS ENERGY, INC.




By:    /s/ Mel G. Riggs    
Name:    Mel G. Riggs
Title:    Executive Vice President




EMPLOYEE:


    
/s/ John F. Kennedy    
John F. Kennedy
    






--------------------------------------------------------------------------------




EXHIBIT A
PERMITTED ENDEAVORS


Oil & Gas. Ownership and management of any oil and gas interests (of whatever
kind and whether owned directly, through partnership interest or otherwise) that
are owned as of the Effective Date; inherited in the future; received under any
Company Incentive Plan or received under any incentive plan from a Williams
Entity or any entity owned or controlled by Clayton W. Williams, Jr.
Real Estate. Ownership and management of any real estate interest (of whatever
kind, and whether owned directly, through partnership interest or otherwise).




